DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
Amended claims 1, 4, 27-28, 33, 39-41, 46-49 and 52 are pending in the present application.
Applicants elected previously without traverse the election of Group I, which is drawn to a recombinant AAV comprising a capsid protein having a sequence as set forth in SEQ ID NO: 1 and a nucleic acid comprising a promoter operably linked to a transgene encoding a nuclease. 
Claims 27-28, 33, 39-41 and 46-47 were withdrawn previously from further consideration because they are directed to non-elected inventions.
Accordingly, amended claims 1, 4, 48-49 and 52 are examined on the merits herein.

Claim Objections
Claim 52 is objected to because of the phrase “the concentration of the rAAV is at least 1010 genome copies”.  It is noted that 1010 genome copies are simply an amount and not a concentration which is usually defined as an amount in a volume.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 1, 4, 48-49 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 2007/0036760; IDS) in view of Frenz et al (US 5,279,826) and Gao et al (US 2013/0281516).  This is a modified rejection necessitated by Applicant’s amendment. 
Amended claims 1, 4 and 52 are directed to a recombinant AAV comprising: an AAV9 capsid protein having SEQ ID NO: 1 and a nucleic acid comprising a cytomegalovirus enhanced chicken beta-actin promoter (e.g., the promoter comprises SEQ ID NO: 4) operably linked to a transgene and two AAV2 inverted terminal repeats (ITRs), wherein the ITRs flank the transgene, and wherein the transgene encodes a wild-type DNase I consisting of the amino acid sequence of SEQ ID NO: 10; and a composition comprising the rAAV of claim 1, wherein the concentration of the rAAV is at least 1010 genome copies, and the composition is formulated for intranasal administration.  Claims 48-49 are directed to a lung cell, including a human lung cell, comprising the rAAV of claim 1.
Wilson et al already disclosed rAAV particles, including recombinant HU.14/AAV9 comprising: a capsid protein of SEQ ID NO: 123 that is 100% identical to SEQ ID NO: 1 of the present application, and a transgene encoding a polypeptide, protein, or other product of interest that is operably linked to regulatory components, for delivery of therapeutic and immunogenic genes (see at least the Abstract; Summary of the Invention; particularly paragraphs [0008]-[0010], [0087]-[0118]; and attached sequence search).  Wilson et al taught that a minigene is composed at a minimum a transgene and its regulatory sequence, and 5’ and 3’ AAV inverted terminal repeats (ITRs), and that in a desired embodiment, the ITRs of AAV serotype 2 are used (paragraphs [0110]-[0111]); but AAV ITRs may be selected from among any AAV, including without limitation, AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV7 and AAV9 (paragraph [0109]).  Wilson et al stated explicitly “Vectors constructed with capsid of this huAAV9 have exhibited gene transfer efficiencies similar to AAV8 in liver, superior to AAV1 in muscle and 200 fold higher than AAV5 in lung….Advantageously, these compositions are particularly well suited for use in compositions requiring re-administration of AAV vectors for therapeutic and prophylactic purposes” (paragraphs [0009]-[0010]).  Wilson et al also disclosed that the disclosed AAV vectors can be administered via conventional and pharmaceutically acceptable routes of administration that are not limited to direct delivery to a desired organ (e.g., the liver or lung) such as inhalation, intranasal, intravenous, intramuscular and subcutaneous (paragraph [0164]); and a preferred human dosage for delivery to large organs such as liver, lung or heart may be about 5x1010 to 5x1013 AAV genomes per 1 kg, at a volume of about 1 to 100 mL (paragraph [0165]).  In an exemplification (Example 4), Wilson et al demonstrated the use of an AAV2/9 vector expressing the nuclear targeted P-galactosidase (nLacZ) under the transcriptional control of the chicken beta-actin promoter that was instilled intranasally into nude and C57B1/6 mice, and they found that AAV2/9-nLacZ successfully transduced mainly airways of murine lung with transgene expression detected 21 days later.  In Example 4, Wilson et al also demonstrated that AAV2/9 can efficiently transduce well differentiated human airway epithelial cells grown at air-liquid-interface (ALI) on collagen coated membrane supports.
Wilson et al did not disclose explicitly that the rAAV2/9 contains a transgene that encodes a wild-type DNase I consisting of the sequence of SEQ ID NO: 10 (human 282-amino acid sequence), which is operatively linked to a cytomegalovirus enhanced chicken beta-actin promoter (CB promoter), preferably the promoter comprising SEQ ID NO: 4 (554 bp CB promoter).  
Before the effective filing date of the present application (5/14/2015), Frenz et al already disclosed at least a pharmaceutical composition comprising a purified non-deamidated human DNase I for treating a patient having a pulmonary disease such as chronic bronchitis, cystic fibrosis, or emphysema; and preferably via direct inhalation into the lungs (see at least the Abstract; and Summary of the Invention; and issued claims 1-8).  Frenz et al also disclosed human DNase I having the amino acid sequence of SEQ ID NO: 1 comprising the sequence of amino acids 54-335 that is 100% identical to SEQ ID NO: 10 (see attached sequence search below), and the human DNase I DNA sequence of SEQ ID NO: 2 (encoding the amino acid sequence of SEQ ID NO: 1) with potential initiation codons are circled, the native signal sequence is underlined, and the mature sequence is bracketed (Fig. 1A-B; col. 3, lines 5-10).  It is noting that the sequence of amino acids 54-335 of SEQ ID NO: 1 is comprised of the native signal sequence and the mature sequence of human DNase I, with the amino acid residue 54 is an initiating Methionine (encoded by the initiating codon).  Frenz et al stated explicitly “By the term “human DNase” herein is meant a polypeptide having the amino acid sequence of human mature DNase I set forth in FIGS. 1A-1B as well as amino acid sequence variants thereof (including allelic variants) that are enzymatically active in hydrolyzing DNA” (col. 4, lines 31-36).  
Moreover, Gao et al already taught multicistronic expression constructs allowing the expression of a plurality of gene products from a single nucleic acid in the form of a recombinant AAV vector that is useful for many basic research and therapeutic applications (Abstract; Summary of the Invention; particularly paragraphs [0036]-[0038], [0067]-[0069], ).  Gao et al stated “The term “recombinant AAV construct” refers to an AAV construct comprising an AAV 5’ITR, at least one recombinant expression cassette, and a 3’ ITR” (first sentence of paragraph [0068]), and “The AAV sequences of a rAAV construct provided herein typically comprise the cis-acting 5’ and 3’ inverted terminal sequences” (first sentence of paragraph [0069]).  Gao et al disclosed several exemplary rAAV constructs (e.g., SEQ ID NOs. 12, 13 and 14) comprising the CMV/CB enhancer/promoter element, in which at least the rAAV construct of SEQ ID NO: 14 comprises the sequence of nucleotides 183-736 that is 100% identical to the sequence of SEQ ID NO: 4 (554 basepairs) of the present application (see paragraphs [0130], [0157]; Figs. 1-6; and attached sequence search below).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the teachings of Wilson et al by also preparing at least a rAAV2/9 vector comprising a transgene encoding a human DNase I comprised of its native signal sequence and mature sequence consisting of amino acids 54-335 as set forth in SEQ ID NO: 1 taught by Frenz et al, and it is operably linked to the CMV/CB enhancer/promoter comprising SEQ ID NO: 4 in one of several rAAV constructs having SEQ ID NOs 12-14 of Gao et al for expression and secretion of human DNase I in lungs of a patient having a pulmonary disease such as chronic bronchitis, cystic fibrosis, or emphysema; in light of the teachings of Frenz et al and Gao et al as set forth above.  
An ordinary skilled artisan would have been motivated to carry out the above modifications because Frenz et al already taught successfully using a pharmaceutical composition comprising a purified non-deamidated human DNase I with the mature amino acid sequence of a human wild-type DNase I as set forth in SEQ ID NO: 1 for treating a patient having a pulmonary disease such as chronic bronchitis, cystic fibrosis, or emphysema, as well as utilizing the native signal sequence as set forth in SEQ ID NO: 1 in a recombinant expression system for secreting the human DNase I.  An ordinary skill in the art would readily recognize that a transgene encoding a human DNase I comprised of its native signal sequence and mature sequence consisting of amino acids 54-335 of SEQ ID NO: 1 taught by Frenz et al is sufficient for the expression and secretion of a functional mature DNase I, without the need of extra flanking sequences.  Additionally, an ordinary skilled in the art would also be motivated to utilize a relatively stronger promoter in the form of the CMV/CB enhancer/promoter element in several exemplary rAAV constructs (e.g., SEQ ID NOs. 12, 13 and 14) of Gao et al, including at least the rAAV construct of SEQ ID NO: 14 comprises the sequence of nucleotides 183-736 that is 100% identical to the sequence of SEQ ID NO: 4 (554 basepairs) of the present application, due to the additional presence of a CMV/CB enhancer.  Moreover, please note that the primary Wilson reference already taught that the high gene transfer efficiency in various tissues, including the lung, is mediated by recombinant HU.14/AAV9 comprising a capsid protein of SEQ ID NO: 123 that is 100% identical to SEQ ID NO: 1 of the present application, along with the exemplary AAV2/9 vector expressing the nuclear targeted P-galactosidase (nLacZ) under the transcriptional control of the chicken beta-actin promoter that was instilled intranasally into nude and C57B1/6 mice, and the AAV2/9 vector successfully transduced airways of murine lung with transgene expression detected 21 days later.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Wilson et al, Frenz et al and Gao et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.
The modified rAAV vector and transfected lung cells resulting from the combined teachings of Wilson et al, Frenz et al and Gao et al as set forth above are indistinguishable from the presently claimed inventions.  Please, also note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke. Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary. 


Response to Arguments
Applicant’s arguments related to the above modified 103 rejection in the Amendment filed on 07/11/2022 (pages 5-7) have been fully considered, but they are respectfully not found persuasive for the reasons discussed below.  
Applicant argued basically that none of Wilson, Frenz and Gao discloses any composition comprising a transgene that encodes wild-type DNase I consisting of the amino acid sequence set forth in SEQ ID NO: 10 as recited in currently amended claims.  Applicant argued that the examiner relies on Frenz for its disclosure of a human DNase I construct that includes a segment that is identical to SEQ ID NO: 10, but its 360 amino acids in length with additional amino acid sequence at the N-terminal and C-terminal flanks the segment that is identical to SEQ ID NO: 10.  Thus, Applicant argued that Frenz does not disclose a transgene that encodes wild-type DNase I consisting of the amino acid sequence set forth in SEQ ID NO: 10, and the disclosure of Frenz would not have provided a person of skill in the art with any particular reason to select a segment of DNase I that is identical to SEQ ID NO: 10 from a larger 346-amino acid construct.  Applicant also argued that a person of ordinary skill in the art would not have had any reason to modify or combine Wilson with Frenz to arrive at the claimed composition since Frenz does not describe any nucleic acids encoding, or a recombinant protein having the specific structural features recited in claim 1, nor Frenz provide any rationale or guidance for delivery of an rAAV comprising a transgene encoding DNase I rather than the recombinant protein itself.  Applicant further argued that a person of ordinary skill in the art would not have had a reasonable expectation of success in modifying Wilson with Frenz and Gao to arrive at the claimed composition since there is no evidence within Frenz that would have suggested to the person of skill in the art that there would have been any reasonable expectation of success in delivering a nucleic acid composition encoding DNase I as recited in claim 1, particularly a person of skill in the art would not have known whether a DNase I provided by a rAAV would be post-translationally modified to incorporate the appropriate glycosylation pattern without performing experimentation to determine whether such post-translational modification were occurring and the DNase I protein expressed from a rAAV vector would be functional in cells or in vivo.  Once again, Applicant argued that the application ‘surprisingly” found that a rAAV as claimed performed surprisingly well for long-term in vivo expression of DNase I as shown in Figs. 3B and 6 of Example 1 showing a single dosage of rAAV via intranasal delivery to C57BL/6 mice resulted in robust and stable expression of DNase I in the lungs of the mice for up to three months; and these results would not have been expected based on the combination of Wilson, Frenz and Gao.  
First, please note that the above rejection was made under 35 U.S.C. 103 and therefore none of the cited references has to teach every limitation of the instant claims.  For example, the primary Wilson reference does not have to teach the transgene encoding a wild-type DNase I consisting of the amino acid sequence of SEQ ID NO: 10, and the use of a cytomegalovirus enhanced chicken beta-actin promoter (CB promoter), although the reference already disclosed in Example 4 of using chicken beta-actin promoter.  Similarly, the Frenz reference does not have to teach any recombinant AAV having all the features recited in currently amended independent claim 1.
Second, Frenz et al already disclosed human DNase I having the amino acid sequence of SEQ ID NO: 1 comprising the sequence of amino acids 54-335 that is 100% identical to SEQ ID NO: 10 (see attached sequence search below), and the human DNase I DNA sequence of SEQ ID NO: 2 (encoding the amino acid sequence of SEQ ID NO: 1) with potential initiation codons are circled, the native signal sequence is underlined, and the mature sequence is bracketed (Fig. 1A-B; col. 3, lines 5-10).  It is also noting that the sequence of amino acids 54-335 of SEQ ID NO: 1 is comprised of the native signal sequence and the mature sequence of human DNase I, with the amino acid residue 54 is an initiating Methionine (encoded by the initiating codon).  Thus, based on the disclosure of Frenz et al an ordinary skill in the art would readily recognize that a transgene encoding a human DNase I comprised of its native signal sequence and mature sequence consisting of amino acids 54-335 of SEQ ID NO: 1 taught by Frenz et al is sufficient for the expression and secretion of a functional mature DNase I, without the need for extra flanking sequences.  Moreover, Frenz et al stated clearly “The term “human DNase” necessarily embraces native mature human DNase having an asparagine (Asn) residue at amino acid position 74 of the polypeptide” (col. 4, lines 39-41).
Third, since the primary Wilson reference already teaches rAAV particles, including recombinant HU.14/AAV9 comprising: a capsid protein of SEQ ID NO: 123 that is 100% identical to SEQ ID NO: 1 of the present application, and any transgene encoding a polypeptide, protein, or other product of interest that is operably linked to regulatory components, for delivery of therapeutic and immunogenic genes; and the Frenz reference discloses that human DNase I  is a therapeutic protein for treating a patient having a pulmonary disease such as chronic bronchitis, cystic fibrosis or emphysema as well as disclosing human DNase I DNA sequence of SEQ ID NO: 2 encoding human DNase I having the sequence of amino acids 54-335 comprised of the native signal sequence and the mature sequence of human DNase I, that is 100% identical to SEQ ID NO: 10 of the present application; it would have been obvious for an ordinary skilled artisan to modify the teachings of Wilson et al by also selecting at least a transgene encoding a human DNase I comprised of its native signal sequence and mature sequence consisting of amino acids 54-335 as set forth in SEQ ID NO: 1 of Frenz et al (sufficient for expression and secretion of a functional mature human DNase I) as a therapeutic transgene in the recombinant HU.14/AAV9 for treating a patient with pulmonary disease, particularly Wilson et al also teaches a high gene transfer efficiency in various tissues, including the lung, is mediated by recombinant HU.14/AAV9.  Additionally, as set forth in the above 103 rejection it would also have been obvious for an ordinary skilled artisan to select the CMV/CB enhancer/promoter comprising SEQ ID NO: 4 in one of several rAAV constructs having SEQ ID Nos. 12-14 of Gao et al for expression and secretion of human DNase I in lungs of a patient having a pulmonary disease because an ordinary skilled artisan would readily recognize that the CMV/CB enhancer/promoter is a relatively stronger promoter due to the additional presence of a CMV/CB enhancer.  Please also noting that the primary Wilson reference already taught using the chicken beta-actin (CB) promoter for expressing a transgene in lung tissues.  
Fourth, before the effective filing date of the present application (07/28/2015) US patent 9,402,884 issued to Barry Burns also taught using recombinant human DNase I comprised of the amino acid sequence of native human DNase I of SEQ ID NO: 2 (100% identical to SEQ ID NO: 10 of the present application; see attached sequence search below) or the mature amino acid sequence of native human DNase I of SEQ ID NO: 3 (SEQ ID NO: 2 without the native 22-amino-acid signaling sequence) for treating pulmonary sarcoidosis (Summary of the Invention and Brief Description of the Drawings).  Native or wild-type human DNase I contains 2 potential N-linked glycosylation sites in its primary amino acid sequence, and therefore they would be naturally glycosylated endogenously following translation in mammalian cells that express and secrete native/wild-type human DNase I.  The 1990 Shak reference relates to the cloning, sequencing and expressing wild-type recombinant human DNase I from a recombinant plasmid vector in human embryonic kidney 293 cells (mammalian cells), and even demonstrating successfully that isolated secreted recombinant human DNase I is capable of reducing the viscosity of cystic fibrosis sputum and its potential in the treatment of cystic fibrosis (Abstract).  The sequence of amino acids 54-335 of SEQ ID NO: 1 in the Frenz reference that is comprised of the native signal sequence and the mature sequence of human DNase I, is identical to the deduced human DNase I amino acid sequence used and reported in the Shak reference (Figure 1 in the Shak reference).  Moreover, even in February 2014 (more than 1 year before the effective filing date of the present application which is 07/28/2015) Schattgen et al presented in an oral and poster presentation in Kyoto (IDS) that transgenic expression of DNase I in vivo in the form of AAV8-mDNase1 vector ablates accumulated DNA.  Accordingly, before the effective filing date of the present application (7/28/2015) there was nothing that is unpredictable regarding to the expression and secretion of an encoded DNase I comprised of the native signal sequence and the mature sequence of human DNase I, from a recombinant plasmid vector and/or a recombinant AAV vector.  Thus, the state of the prior art before the effective filing date of the present application demonstrated that an ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Wilson et al, Frenz et al and Gao et al as set forth above; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.
Fifth, with respect to a robust and stable expression of DNase I mediated by a single intranasal dosage of rAAV vector of the present application as shown in Fig. 3B and Fig. 6 in the lungs of the C57BL/6 mice for 2 weeks and up to 3 months, respectively; please noting that the primary Wilson reference already taught that the high gene transfer efficiency in various tissues, including the lung, is mediated by recombinant HU.14/AAV9 comprising a capsid protein of SEQ ID NO: 123 that is 100% identical to SEQ ID NO: 1 of the present application, along with the exemplary AAV2/9 vector expressing the nuclear targeted P-galactosidase (nLacZ) under the transcriptional control of the chicken beta-actin promoter that was instilled intranasally into nude and C57B1/6 mice, and the AAV2/9 vector successfully transduced airways of murine lung with transgene expression detected 21 days later.  Moreover, before the effective filing date of the present application Rivere et al also demonstrated long-term expression and repeated administration of AAV type 1, 2 and 5 vectors in skeletal muscle of immunocompetent adult mice, and in vivo long-term transgene expression was detected for up to 350 days with all pseudotyped recombinant AAVs (Abstract; and Figure 1).  Furthermore, before the effective filing date of the present application an ordinary skilled artisan would reasonably expect that the cytomegalovirus enhanced chicken beta-actin promoter is stronger than the chicken beta-actin promoter alone due to the additional presence of the cytomegalovirus enhancer element to yield a more robust transgene expression, including the DNase I transgene expression.  
Sixth, please note that the instant claims are composition claims that are directed to a rAAV vector having the features recited in claim 1, a cell and a composition comprising the same rAAV vector of claim 1.  Since the modified rAAV vector and transfected lung cells resulting from the combined teachings of Wilson et al, Frenz et al and Gao et al as set forth above are indistinguishable from the presently claimed compositions, they would display same results when placed into the same requisite environment.  Please, also note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke. Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).
Seventh, please also note that the standard under 35 U.S.C. 103 is a “reasonable” expectation of success.  
Conclusions
 	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        

Sequence 123,
Publication No. US20070036760A1
OTHER INFORMATION: capsid of hu.14/AAV9


  Query Match             100.0%;  Score 3986;  DB 5;  Length 736;
  Best Local Similarity   100.0%;  
  Matches  736;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAADGYLPDWLEDNLSEGIREWWALKPGAPQPKANQQHQDNARGLVLPGYKYLGPGNGLD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAADGYLPDWLEDNLSEGIREWWALKPGAPQPKANQQHQDNARGLVLPGYKYLGPGNGLD 60

Qy         61 KGEPVNAADAAALEHDKAYDQQLKAGDNPYLKYNHADAEFQERLKEDTSFGGNLGRAVFQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KGEPVNAADAAALEHDKAYDQQLKAGDNPYLKYNHADAEFQERLKEDTSFGGNLGRAVFQ 120

Qy        121 AKKRLLEPLGLVEEAAKTAPGKKRPVEQSPQEPDSSAGIGKSGAQPAKKRLNFGQTGDTE 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AKKRLLEPLGLVEEAAKTAPGKKRPVEQSPQEPDSSAGIGKSGAQPAKKRLNFGQTGDTE 180

Qy        181 SVPDPQPIGEPPAAPSGVGSLTMASGGGAPVADNNEGADGVGSSSGNWHCDSQWLGDRVI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SVPDPQPIGEPPAAPSGVGSLTMASGGGAPVADNNEGADGVGSSSGNWHCDSQWLGDRVI 240

Qy        241 TTSTRTWALPTYNNHLYKQISNSTSGGSSNDNAYFGYSTPWGYFDFNRFHCHFSPRDWQR 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TTSTRTWALPTYNNHLYKQISNSTSGGSSNDNAYFGYSTPWGYFDFNRFHCHFSPRDWQR 300

Qy        301 LINNNWGFRPKRLNFKLFNIQVKEVTDNNGVKTIANNLTSTVQVFTDSDYQLPYVLGSAH 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 LINNNWGFRPKRLNFKLFNIQVKEVTDNNGVKTIANNLTSTVQVFTDSDYQLPYVLGSAH 360

Qy        361 EGCLPPFPADVFMIPQYGYLTLNDGSQAVGRSSFYCLEYFPSQMLRTGNNFQFSYEFENV 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 EGCLPPFPADVFMIPQYGYLTLNDGSQAVGRSSFYCLEYFPSQMLRTGNNFQFSYEFENV 420

Qy        421 PFHSSYAHSQSLDRLMNPLIDQYLYYLSKTINGSGQNQQTLKFSVAGPSNMAVQGRNYIP 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 PFHSSYAHSQSLDRLMNPLIDQYLYYLSKTINGSGQNQQTLKFSVAGPSNMAVQGRNYIP 480

Qy        481 GPSYRQQRVSTTVTQNNNSEFAWPGASSWALNGRNSLMNPGPAMASHKEGEDRFFPLSGS 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 GPSYRQQRVSTTVTQNNNSEFAWPGASSWALNGRNSLMNPGPAMASHKEGEDRFFPLSGS 540

Qy        541 LIFGKQGTGRDNVDADKVMITNEEEIKTTNPVATESYGQVATNHQSAQAQAQTGWVQNQG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 LIFGKQGTGRDNVDADKVMITNEEEIKTTNPVATESYGQVATNHQSAQAQAQTGWVQNQG 600

Qy        601 ILPGMVWQDRDVYLQGPIWAKIPHTDGNFHPSPLMGGFGMKHPPPQILIKNTPVPADPPT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 ILPGMVWQDRDVYLQGPIWAKIPHTDGNFHPSPLMGGFGMKHPPPQILIKNTPVPADPPT 660

Qy        661 AFNKDKLNSFITQYSTGQVSVEIEWELQKENSKRWNPEIQYTSNYYKSNNVEFAVNTEGV 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 AFNKDKLNSFITQYSTGQVSVEIEWELQKENSKRWNPEIQYTSNYYKSNNVEFAVNTEGV 720

Qy        721 YSEPRPIGTRYLTRNL 736
              ||||||||||||||||
Db        721 YSEPRPIGTRYLTRNL 736


Sequence 14, 
Publication No. US20130281516A1



  Query Match             100.0%;  Score 554;  DB 45;  Length 2101;
  Best Local Similarity   100.0%;  
  Matches  554;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TACGGTAAATGGCCCGCCTGGCTGACCGCCCAACGACCCCGCCCATTGACGTCAATAATG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        183 TACGGTAAATGGCCCGCCTGGCTGACCGCCCAACGACCCCGCCCATTGACGTCAATAATG 242

Qy         61 ACGTATGTTCCCATAGTAACGCCAATAGGGACTTTCCATTGACGTCAATGGGTGGAGTAT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        243 ACGTATGTTCCCATAGTAACGCCAATAGGGACTTTCCATTGACGTCAATGGGTGGAGTAT 302

Qy        121 TTACGGTAAACTGCCCACTTGGCAGTACATCAAGTGTATCATATGCCAAGTACGCCCCCT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        303 TTACGGTAAACTGCCCACTTGGCAGTACATCAAGTGTATCATATGCCAAGTACGCCCCCT 362

Qy        181 ATTGACGTCAATGACGGTAAATGGCCCGCCTGGCATTATGCCCAGTACATGACCTTATGG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        363 ATTGACGTCAATGACGGTAAATGGCCCGCCTGGCATTATGCCCAGTACATGACCTTATGG 422

Qy        241 GACTTTCCTACTTGGCAGTACATCTACTCGAGGCCACGTTCTGCTTCACTCTCCCCATCT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        423 GACTTTCCTACTTGGCAGTACATCTACTCGAGGCCACGTTCTGCTTCACTCTCCCCATCT 482

Qy        301 CCCCCCCCTCCCCACCCCCAATTTTGTATTTATTTATTTTTTAATTATTTTGTGCAGCGA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        483 CCCCCCCCTCCCCACCCCCAATTTTGTATTTATTTATTTTTTAATTATTTTGTGCAGCGA 542

Qy        361 TGGGGGCGGGGGGGGGGGGGGGGGGGGCGCGCGCCAGGCGGGGCGGGGCGGGGCGAGGGG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        543 TGGGGGCGGGGGGGGGGGGGGGGGGGGCGCGCGCCAGGCGGGGCGGGGCGGGGCGAGGGG 602

Qy        421 CGGGGCGGGGCGAGGCGGAGAGGTGCGGCGGCAGCCAATCAGAGCGGCGCGCTCCGAAAG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        603 CGGGGCGGGGCGAGGCGGAGAGGTGCGGCGGCAGCCAATCAGAGCGGCGCGCTCCGAAAG 662

Qy        481 TTTCCTTTTATGGCGAGGCGGCGGCGGCGGCGGCCCTATAAAAAGCGAAGCGCGCGGCGG 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        663 TTTCCTTTTATGGCGAGGCGGCGGCGGCGGCGGCCCTATAAAAAGCGAAGCGCGCGGCGG 722

Qy        541 GCGGGAGCGGGATC 554
              ||||||||||||||
Db        723 GCGGGAGCGGGATC 736



Sequence 1, 
Patent No. 5279823



  Query Match             100.0%;  Score 1467;  DB 5;  Length 346;
  Best Local Similarity   100.0%;  
  Matches  282;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MRGMKLLGALLALAALLQGAVSLKIAAFNIQTFGETKMSNATLVSYIVQILSRYDIALVQ 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         54 MRGMKLLGALLALAALLQGAVSLKIAAFNIQTFGETKMSNATLVSYIVQILSRYDIALVQ 113

Qy         61 EVRDSHLTAVGKLLDNLNQDAPDTYHYVVSEPLGRNSYKERYLFVYRPDQVSAVDSYYYD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        114 EVRDSHLTAVGKLLDNLNQDAPDTYHYVVSEPLGRNSYKERYLFVYRPDQVSAVDSYYYD 173

Qy        121 DGCEPCGNDTFNREPAIVRFFSRFTEVREFAIVPLHAAPGDAVAEIDALYDVYLDVQEKW 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        174 DGCEPCGNDTFNREPAIVRFFSRFTEVREFAIVPLHAAPGDAVAEIDALYDVYLDVQEKW 233

Qy        181 GLEDVMLMGDFNAGCSYVRPSQWSSIRLWTSPTFQWLIPDSADTTATPTHCAYDRIVVAG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        234 GLEDVMLMGDFNAGCSYVRPSQWSSIRLWTSPTFQWLIPDSADTTATPTHCAYDRIVVAG 293

Qy        241 MLLRGAVVPDSALPFNFQAAYGLSDQLAQAISDHYPVEVMLK 282
              ||||||||||||||||||||||||||||||||||||||||||
Db        294 MLLRGAVVPDSALPFNFQAAYGLSDQLAQAISDHYPVEVMLK 335
Sequence 2, 
Patent No. 9402884



  Query Match             100.0%;  Score 1467;  DB 9;  Length 282;
  Best Local Similarity   100.0%;  
  Matches  282;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MRGMKLLGALLALAALLQGAVSLKIAAFNIQTFGETKMSNATLVSYIVQILSRYDIALVQ 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MRGMKLLGALLALAALLQGAVSLKIAAFNIQTFGETKMSNATLVSYIVQILSRYDIALVQ 60

Qy         61 EVRDSHLTAVGKLLDNLNQDAPDTYHYVVSEPLGRNSYKERYLFVYRPDQVSAVDSYYYD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 EVRDSHLTAVGKLLDNLNQDAPDTYHYVVSEPLGRNSYKERYLFVYRPDQVSAVDSYYYD 120

Qy        121 DGCEPCGNDTFNREPAIVRFFSRFTEVREFAIVPLHAAPGDAVAEIDALYDVYLDVQEKW 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DGCEPCGNDTFNREPAIVRFFSRFTEVREFAIVPLHAAPGDAVAEIDALYDVYLDVQEKW 180

Qy        181 GLEDVMLMGDFNAGCSYVRPSQWSSIRLWTSPTFQWLIPDSADTTATPTHCAYDRIVVAG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GLEDVMLMGDFNAGCSYVRPSQWSSIRLWTSPTFQWLIPDSADTTATPTHCAYDRIVVAG 240

Qy        241 MLLRGAVVPDSALPFNFQAAYGLSDQLAQAISDHYPVEVMLK 282
              ||||||||||||||||||||||||||||||||||||||||||
Db        241 MLLRGAVVPDSALPFNFQAAYGLSDQLAQAISDHYPVEVMLK 282